

116 SCON 1 : Calling for credible, transparent, and safe elections in Nigeria, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionS. CON. RES. 1IN THE HOUSE OF REPRESENTATIVESFebruary 19, 2019Referred to the Committee on Foreign AffairsCONCURRENT RESOLUTIONCalling for credible, transparent, and safe elections in Nigeria, and for other purposes.
	
 Whereas it is in the national interest of the United States to maintain a strong bilateral relationship with a politically stable, democratic, and economically sound Nigeria that can play a leadership role in the region and the continent more broadly;
 Whereas Nigeria has presidential and National Assembly elections scheduled for February 16, 2019, and gubernatorial and state-level elections scheduled for March 2, 2019;
 Whereas credible, transparent, and peaceful elections could further consolidate democratic gains achieved in Nigeria since the transition from military to civilian democratic rule;
 Whereas a 2017 survey conducted by Afrobarometer found that the overwhelming majority of Nigerians agreed that democratic elections are the best means of choosing their country’s leaders, thus indicating that the country’s citizens are deeply committed to democracy;
 Whereas collaboration between civil society actors and the international community was a key factor that contributed to successful elections in 2015;
 Whereas successive elections in Nigeria have featured varying degrees of violence; Whereas both the ruling coalition and opposition parties have incited ethnic violence in an apparent effort to gain electoral advantage, intimidate electoral rivals, and suppress voter turnout;
 Whereas, during the Ekiti and Osun gubernatorial elections in July 2018 and September 2018, respectively, there were concerning incidents in which some elements of Nigeria’s security agencies displayed partisanship and a lack of objectivity, which risks escalating tensions within the country;
 Whereas Nigeria’s Independent National Electoral Commission (INEC) has taken important steps to improve electoral processes, notably through the introduction of continuous voter registration, the adoption of simultaneous accreditation and voting, improvements to the secrecy of the ballot, and the advancement of smart card reader technology;
 Whereas remaining challenges to the conduct of credible, transparent, and peaceful elections in Nigeria include the failure to enact additional, critical reforms to the legal framework for elections, instances of vote buying, reported security threats in the Middle Belt and North East, incitement, and disinformation; and
 Whereas ensuring transparency in electoral preparations and building public confidence in the electoral process is vital to the success of the upcoming elections in Nigeria: Now, therefore, be it
		
	
 That Congress— (1)reaffirms the commitment of the United States to supporting peace and democracy in Nigeria;
 (2)calls on the Government of Nigeria and all Nigerian political parties and actors to— (A)take actions to facilitate credible, transparent , and peaceful elections that reflect the will of the people and advance the consolidation of democracy and the stability of the broader region;
 (B)condemn in the strongest terms the use of speech that incites violence, and refrain from efforts to demonize or delegitimize opponents, sow division among Nigerians, or otherwise inflame tensions;
 (C)seek to resolve any disputes over results peacefully, including through judicial processes as necessary;
 (D)respect the impartiality of the Independent National Electoral Commission; and (E)take measures to combat vote buying;
 (3)calls on the Government of Nigeria to— (A)refrain from deploying security forces in a partisan manner;
 (B)ensure that security services maintain the highest level of professionalism and impartiality in facilitating the electoral process, enable accredited observers and journalists to perform their work, and protect the right of citizens to exercise their votes freely; and
 (C)enforce laws against election malfeasance, including vote buying, and ensure equal and robust application of such laws through appropriate mechanisms, including through the establishment of an Electoral Offenses Commission and Tribunal;
 (4)urges all Nigerians to fully and peacefully engage in the electoral process, insist on full enfranchisement, reject inflammatory or divisive rhetoric or actions, and seek to resolve any disputes over results through the legal system;
 (5)calls upon the Independent National Electoral Commission to sustain confidence and trust in its management of the electoral process by taking effective measures to—
 (A)combat vote buying through voter education campaigns; (B)institute a nationwide ban on cell phones in the voting cubicle;
 (C)ensure the participation in the election of internally displaced persons (IDPs); and (D)clean the voter rolls and ensure timely production and distribution of the Permanent Voter Card to new voters;
 (6)encourages political parties in Nigeria to adhere to and enforce existing codes of conduct that commit parties to democratic electoral standards regarding campaign use of resources, engagement of voters, peaceful resolution of disputes, and acceptance of verified and credible results;
 (7)condemns any efforts on the part of any politicians or political parties in Nigeria to politicize the security and law enforcement agencies;
 (8)encourages civil society organizations in Nigeria to— (A)promote the peaceful participation of citizens in the electoral process and draw on existing inter-religious and peacebuilding bodies to enhance their efforts;
 (B)disseminate information about citizen-based observation findings and analysis to increase public knowledge and understanding about the conduct of the elections; and
 (C)continue leading important early warning and response activities to mitigate election-related violence, including monitoring efforts to incite violence or further inflame tensions;
 (9)supports efforts by the Department of State and the United States Agency for International Development (USAID) to assist elections preparations in Nigeria, including through programs focused on conflict mitigation; and
 (10)calls on the United States Government and other international partners, especially election-focused nongovernmental organizations, to—
 (A)continue to support efforts by the Government of Nigeria to address the remaining electoral preparation challenges and identify gaps in which additional resources or diplomatic engagement could make important contributions to the conduct of credible, transparent elections; and
 (B)support civil society organizations and media organizations working to enhance transparency and accountability in the use of state resources around the election period.
				Passed the Senate February 14, 2019.Julie E. Adams,Secretary